Exhibit 10.1

 

 

SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

Between:

THE KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas Limited Partnership

as “Lender”

and

ORAGENICS, Inc.,

a Florida Corporation

as “Borrower”.

Additional Loan Amount: $2,500,000.00

Date: February 4, 2011

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT to the REVOLVING CREDIT AGREEMENT (the “Second Amendment”)
is made and entered into as of the 4th day of February, 2011, by and between THE
KOSKI FAMILY LIMITED PARTNERSHIP, a Texas Limited Partnership (“Lender”), having
an address for the purposes hereof of 3525 Turtle Creek Boulevard, Unit 19-B,
Dallas, Texas 75219 and ORAGENICS, INC., a Florida corporation (“Borrower”),
having an address of 3000 Bayport Drive, Suite 685, Tampa, Florida 33607.

RECITALS:

WHEREAS, Borrower applied to Lender for a revolving loan in the principal amount
of up to $2,000,000.00, upon and subject to the terms and conditions hereof;

WHEREAS, Lender and Borrower entered into the Revolving Credit Agreement on
July 30, 2010 (the “Agreement”) pursuant to which the Borrower could borrow up
to $2,000,000;

WHEREAS, Borrow drew down $1,000,000 under the Agreement on September 13, 2010
and issued a note to Lender in such amount (the “September Note”) and Borrower
drew down the remaining $1,000,000 in available funds under the Agreement on
November 8, 2010 and issued a note to Lender in such amount (the “November
Note”);

WHEREAS, Borrower and Lender amended the Agreement through that First Amendment
dated January 24, 2011, to add an additional $500,000 of availability and
Borrower thereafter drew down the additional $500,000 and issued a note to
Lender in such amount (the “January Note”); and

WHEREAS, Borrower and Lender hereby seek to enter into this Second Amendment to
(i) increase the availability under the original Agreement by an additional
$2,500,000; (ii) limit future borrowings under the Agreement to $500,000 per
month and to the first week of any applicable month; (iii) extend the due date
of amounts outstanding and subsequently borrowed under the Agreement from
July 30, 2011 to July 30, 2012; (iv) include an automatic conversion provision;
and (v) provide the KFLP with a put right as to any undrawn availability under
certain conditions.

NOW, THEREFORE, for and in consideration of the sum of $10.00 and for other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower agree as follows:

1. The Recitals set forth above are true and correct.

2. Section 1.20 in Article 1, “Definitions and Particular Terms” is hereby
amended and replaced in its entirety with the following:

Section 1.20 Note: The Note or Note(s) executed in connection with this
Agreement in the maximum aggregate principal amount of $5,000,000.00, in the
form attached hereto on Exhibit 1.21.

3. Article 2 “The Financing” Section 2.01 is hereby amended by replacing the
entire section with the following:

Section 2.01 Revolving Loan. Upon the execution of this Agreement and ongoing
compliance with its terms and conditions, Lender agrees to make, and Borrower
agrees to take, an ongoing loan in the principal amount of up to $5,000,000.00,
which Credit Facility shall be evidenced by a Note and shall accrue interest on
the outstanding balance existing from time to time as provided in and as payable
under the Note at the Interest Rate, with principal to be payable under and



--------------------------------------------------------------------------------

pursuant to the Note, which has a final maturity of July 30, 2012. The proceeds
of the Credit Facility shall be used for general corporate purposes.

4. Article 2 “The Financing” Section 2.02 is hereby amended by replacing the
entire section with the following:

Section 2.02 Draw Downs. So long as the Borrower is in compliance with the terms
of the Loan Documents, provides five days written notice of request for draw
down to Lender at the address of Lender set forth above (or as later changed in
writing by Lender), and provides Lender with such written notice, a No Adverse
Change Certificate in such form and substance acceptable to Lender, Borrower may
draw down on this Revolving Facility, sums in increments no greater than
$500,000.00 but in no event sums in excess of aggregate of $5,000,000.00 (when
considering all draw downs made hereunder) and any such future draw downs shall
occur only within the first week of a month and may occur no earlier than March
2011.

5. A new Section 2.04 is added as follows:

Section 2.04 Automatic Conversion. Amounts outstanding and due and payable by
the Borrower to the KFLP under the Credit Facility shall automatically convert
into securities of the Borrower (i) commensurate with the closing of an offering
by the Borrower, (ii) such conversion shall be on the same terms as provided by
Borrower in the offering.

6. A new Section 2.05 is added as follows:

Section 2.05 Put Right. To the extent the Borrower conducts a future securities
offering, the Lender shall have the right to put any unborrowed or undrawn
available amounts under this Agreement, as amended hereby, to the Company and
the Company shall issue a Note to Lender for such amount. This put right is
intended to enable the Lender, at its discretion, to fully avail itself of the
automatic conversion provision of Section 2.04 above.

7. Each of the September Note, the November Note and January Note (collectively
the “Issued Notes”) is hereby amended to change the date referred to in
paragraph 2 of each of the Issued Notes from July 30, 2011 to July 30, 2012.

8. All other terms of the Agreement as amended remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date first above written.

 

“Lender”

THE KOSKI FAMILY LIMITED PARTNERSHIP, a Texas Limited Partnership By:  

/s/ Christine L. Koski

  Christine L. Koski, Managing General Partner

“Borrower”

ORAGENICS, INC., Florida Corporation By:  

/s/ Brian Bohunicky

      Brian Bohunicky, Chief Financial Officer